DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/568,222 filed 09/11/2019 by Ingo Haeusler, Thomas Kalmbach, Ruediger Knauss, Peter Nowak, and Karl-Ulrich Schmid-Walderich.  
Claims 1-20 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, and 14-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by MARCHIO (US 2012/0177970 A1).
With respect to claims 1, 15, and 18.  MARCHIO teaches a plurality of battery modules connected together (paragraph 0094 and Figure 26) which is taken to be analogous to the claimed accumulator arrangement.  Each battery module includes a plurality of cells 308 (paragraph 0057).  Each module includes a modular frame 204 (paragraph 0041).  The modular frame includes slots 216 for receiving prismatic cells 
With respect to claim 2.  MARCHIO teaches the battery modules include a liquid cooling member 504 (paragraph 0070).  This cooling member 504 includes a coolant plate and channels, and is inserted into the cooling chamber of the modular frame (paragraph 0071).  The coolant channels are connected to a coolant inlet and outlets (paragraph 0073).  
With respect to claim 3.  MARCHIO teaches that the cooling device includes at least two fluid directing elements arranged on opposing lateral sides of the adjacent housings of the modules (see Figure 23).  In Figure 23 first and second battery modules 900 and 904, and first and second exterior liquid cooling members 908 and 912 are included (paragraph 0087).  Each of the liquid cooling members 908 and 912 include at least coolant inlet 928 and coolant outlets 932 (paragraph 0090).  
With respect to claim 5.  MARCHIO teaches there is at least one rib structure reinforcing the fluid directing element (see modified Figure 26 below).  

    PNG
    media_image1.png
    524
    675
    media_image1.png
    Greyscale

With respect to claim 6.  MARCHIO teaches the fluid directing modules include a number of the fluid directing modules corresponding to the number of the battery modules arranged in each of the at least two partial housing (see Figure 26).  
With respect to claim 7.  MARCHIO teaches the coolant inlet/outlets of the external cooling member and those of the coolant assembly of the battery module may connect via a coupler 964 (paragraph 0095).  
With respect to claim 8.  MARCHIO teaches male and female connectors 956 and 930 connecting to the battery modules (paragraph 0095).  
With respect to claim 9.  MARCHIO teaches at least the fluid directing modules arranged on one of the adjacent partial housings (Figure 23) these are taken to be the first module half and the second module halfs.  Adjacent modules halfs are connected in a fluid tight manner via connection through couples (paragraph 0095) and this is taken to be toward the exterior (see Figure 26).  
With respect to claim 14.  MARCHIO teaches at least apertures 936 to form coolant channels (paragraph 0090).  
With respect to claims 16-17.  MARCHIO teaches the battery modules include a liquid cooling member 504 (paragraph 0070).  This cooling member 504 includes a coolant plate and channels, and is inserted into the cooling chamber of the modular frame (paragraph 0071).  The coolant channels are connected to a coolant inlet and outlets (paragraph 0073).  Therefore the coolant is flowable directly around the interior of the battery module.  
With respect to claim 19.  MARCHIO teaches as seen in Figure 26 that the number of fluid directing modules corresponds to the number of the plurality of battery modules arranged in each of the housings.  
With respect to claim 20.  MARCHIO teaches at least the fluid directing modules arranged on one of the adjacent partial housings (Figure 23) these are taken to be the first module half and the second module halfs.  Adjacent modules halfs are connected in a fluid tight manner via connection through couples (paragraph 0095) and this is taken to be toward the exterior (see Figure 26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARCHIO (US 2012/0177970 A1) in view of FUJII (US 2010/0297486 A1).
Claim 4 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of MARCHIO.  MARCHIO teaches inlets and outlets, but does not explicitly note a flow cross section varies.  
FUJII teaches a battery system including supply and exhaust ducts, ad temperature equalizing plates provided with a mass flow regulating openings (abstract).  The temperature equalizing plates are disposed in the supply ducts (paragraph 0010).  These function to equalize the temperature of the battery cells (paragraph 0010).  The temperature equalizing plate can be smaller on the upstream end than the downstream end to reduce battery cell temperature difference (paragraph 0020).  
At the time the invention as filed one having ordinary skill in the art would have been motivated to vary the size of the coolant inlet upstream of the battery modules of MARCHIO as taught by FUJII, as this is a application of a known prior art technique in order to achieve predictable results, as FUJII teaches that by varying the mass flow in the supply ducts in order to equalize the temperature.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARCHIO (US 2012/0177970 A1) in view of BOURKE (US 2007/0087266 A1).
Claim 10 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of MARCHIO, and claim 11 is dependent upon claim 10.  MARCHIO teaches the battery module is for vehicles (paragraph 0002).  However MARCHIO does not teach a two part battery housing as claimed.  
BOURKE teaches a modular battery system including a plurality of modules connected in series (abstract).  The system housing includes coolant inlet and outlet (abstract).  The module is arranged in a housing 102 (paragraph 0044).  The base of the housing then includes a support rail and flange (paragraph 0044).  The system cover 130 is secured to the housing via bolts or other securing mechanism (paragraph 0040).  The cover creates a seal within the system housing to prevent the transfer of gases or moisture (paragraph 0048).  Mounting feet are then provide a means to secure the system to a bus or other vehicle (paragraph 0048).  
At the time the invention one having ordinary skill in the art would have been motivated to combine the module housing of BOURKE for the battery module of MARCHIO as, MARCHIO teaches the battery module for vehicles, and then BOURKE teaches the housing for the modules which allow for mounting on a vehicle, as well as having the beneficial result of preventing the transfer of gases or moisture.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARCHIO (US 2012/0177970 A1) in view of VON BORCK (US 2013/0266838 A1).
Claim 12 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of MARCHIO.  MARCHIO teaches connecting the coolant inlets and outlets with a coupler (paragraph 0095).  However, MARCHIO does not explicitly teach a tongue and groove connection.
VON BORCK teaches a cooling module that includes an inlet and outlet region (abstract).  There is a cooling passage that includes a groove and a tongue (paragraph 0068).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the coupler of MARCHIO with the tongue and groove connection of VON BORCK, as this is a simple substitution of one known prior art element for another in order to achieve predictable results.  
Claim 13 is dependent upon claim 1 which is rejected above under 35 U.S.C. 102(a1) in view of MARCHIO.  MARCHIO teaches connecting the coolant inlets and outlets with a coupler (paragraph 0095).  However, MARCHIO does not explicitly teach an adhesive.
The teachings of VON BORK from above are repeated here.  VON BORK further teaches cooling plates, and connection of the cells via an adhesive film (paragraph 0028).
At the time the invention was field on having ordinary skill in the art would have been motivated to substitute the coupler of MARCHIO with the adhesive as taught by VON BORK as this is a substitution of one known prior art element for another in order to achieve predictable results, as VON BORK teaches a known connection method for cooling structures.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/680,441 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because application ‘065 claims an accumulator arrangement that includes a plurality of cells forming a battery block, and a housing for the battery block, a cooling device, and where the cooling liquid is flowable around the battery blocks.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BUCKHOUT (US 2017/0288286 A1) – BUCKHOUT teaches systems and methods for liquid temperature regulation and includes at least an inlet flow and an outlet flow (abstract).  Coolant may be configured tto circulate through a .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722